Order entered July 11, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00667-CV

                             TEJAS MOTEL, L.L.C., Appellant

                                              V.

CITY OF MESQUITE, ACTING BY AND THROUGH ITS BOARD OF ADJUSTMENT,
                              Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-16933

                                          ORDER
       Before the Court is appellant’s July 9, 2019 unopposed second motion to extend deadline

to file its brief. Because appellant’s opening brief was timely filed July 8, 2019, we DENY the

motion as moot.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE